1 Reported in 241 N.W. 674.
Defendant appealed from a judgment.
The action sounds in negligence. Plaintiff drove his team pulling a delivery wagon along an alley in the wholesale district in St. Paul. He came to Fifth street, upon which is a double street car track, from the north, and intended to cross and continue straight ahead into the alley in the next block.
It was the duty of plaintiff in entering upon the street from the alley to yield the right of way to all vehicles approaching on such highway. 1 Mason, 1927, § 2720-19. As he entered the street a street car approached from the east on the northerly track, and he stopped and permitted this car to pass. He immediately started across the street just behind the passing street car, and just about *Page 515 
the time his wagon reached the north rail on the eastbound track he was struck by an eastbound car traveling 15 to 20 miles per hour. He had not seen this car, and of course for a time it was hidden from view by the car going in the opposite direction. He did not know of the presence of this car until the collision.
The record does not show any emergency. Plaintiff was apparently unmindful of the possible danger from a car traveling east. The place of the accident was in the middle of the block. It was his duty to exercise due care. He could easily have avoided the accident. Failure on his part to exercise a proper degree of care for his own protection obviously contributed to the accident. We are of the opinion that he was guilty of contributory negligence.
Reversed.